Mr. Justice Gordon
delivered the opinion of the court,
On the 13th of March 1850, the Fifth Reformed Presbyterian Congregation of Philadelphia was incorporated by the Court of Common Pleas, m pursuance of the Act of October 13th 1840. *413By the second section of the Articles of Incorporation the corporate powers were vested in those subscribing thereto, “ and such others, being citizens of this Commonwealth, as shall hereafter become members of said congregation, and who adhere to and maintain the system of religious principles declared and exhibited by the Reformed Presbyterian Synod of North America, of which the Reverend Doctors Wylie and Crawford are now officiating ministers.”
The real estate, which is the subject-matter of the present controversy, was conveyed to the corporation, March 14th 1850, “ to and for the only proper use and behoof of the said congregation, their successors and assigns for ever.”
It is apparent from the above statement, that, at the time of the execution of the above-mentioned deed, the Fifth Congregation formed a constituent part of the Reformed Presbyterian Church of North America, and, as such, was subordinated to the General Synod as the supreme judicatory of said church; and that the franchises and property of the corporation were to be held and used only for the benefit of such persons as should “ adhere to and maintain the system of religious principles delivered and exhibited by the Reformed Presbyterian Synod of North America.” Of course “the system” thus referred to was one then ascertained and promulgated, and by which the General Synod was as much bound as the humblest member of the church. Now, the plaintiffs, who represent a' small minority of the congregation of the Fifth Church, and who seceded therefrom on or about the 1st of February 187 0, claim that they are, de jure, the Fifth Congregation, and that the defendants, representing the majority, now in possession of the church property, wrongfully withhold the same from them, and also unlawfully hold and exercise the corporate franchises to and for the use and benefit of the said majority. This charge is based upon the allegation that the defendants have, voluntarily and without just cause, withdrawn from the Reformed Presbyterian Church of North America, and from the jurisdiction of the General Synod.
If this be so, the prayer of the plaintiffs must be granted; the defendants, in such case, have no standing in court, for where a congregation has been organized and holds its property as a constituent part of any particular.religious denomination, or in subordination to the government of any particular church, it cannot, without just cause, sever itself from such connection or government. If it does so, it necessarily forfeits its rights and property to those of the organization W'ho maintain the original status: Winebrenner v. Colder, 7 Wright 244; Schnorr’s Appeal, 17 P. F. Smith 138. The justice of this rule becomes apparent when we consider that without it minorities could have no protection, but must be constantly subjected to the caprice of majorities, with*414out regard to the terms and conditions of the original compact. But the burthen is upon the plaintiffs to show us that the defendants, voluntarily, by their own act, and without sufficient cause, did so depart from and renounce their connection with the general organization, with which, at the time of their incorporation, they were identified, and did trespass upon and invade the charter-rights of the minority by attempting to pervert the trusts, in that charter contained, to unlawful uses.
Let us then see upon what the plaintiffs rely to support their position; to disfranchise the defendants, and to dispossess them of a valuable property which they bought and paid for.
So far as material to the subject in hand, the facts are about as folloAvs: On the 12th day of June 1868, the Reformed Presbytery of Philadelphia, to which the Fifth Church was attached, passed inter alia, this resolution: “ That we regard the proceedings of the Synod to be contrary to the standards of the Reformed Presbyterian Church, to its book of discipline, to its terms of communion, to its formula of ordination, to numerous acts upon its records; and that a true and faithful adherence to the principles of the church, and especially our paramount obedience to the Lord Jesus Christ, the great and only King and Head of the Church, will not alloAv us to recognise the unconstitutional, disorderly, arbitrary and injurious action of said Synod as aforesaid, and we do hereby suspend our relations to said Synod until such action be revoked, or until Ave obtain further light, and in the meantime'Ave remain in the Reformed Presbyterian Church, maintaining her organization,” &c.
In explanation of the above resolution we may be permitted to say, that the difficulties which produced it arose from the alleged unwarranted suspension, by the Synod, of a member and elder of the First Church, and its illegal interference with and disregard of the constitutional rights and jurisdiction of the above-named Presbytery. Now if these charges be correct, then by the standards and teachings of the church, this Presbytery was not only justified in its action, but it Avas its duty to take the stand it did, in order to protect the constitutional rights of the churches under its charge. Upon the correctness of these complaints, hoAA'ever, we are not now called upon to pass, as we do not consider them as involved in the issue before us. The resolutions above referred to, with an accompanying protest, were duly presented to the General Synod at its annual meeting, at Cedarville, Ohio, in May 1869, and thereupon, that body, in answer thereto, passed the following resolutions, among others, to wit: “ That the Reformed Presbytery of Philadelphia, having by its own act declined the authority of the General Synod of the Reformed Presbyterian Church, and withdrawn from its jurisdiction, the officers and members thereof *415are hereby declared to be without the jurisdiction of the General Synod.”
“ That such officers and members of the other congregations, viz.: The Second and Fifth Congregations of Philadelphia, and the vacant congregations of Milton and Ulster, who may not identify themselves with the act of secession of the Philadelphia Presbytery, but avow their adherence to the General Synod of the Reformed Presbyterian Church, be declared to be the Second and Fifth Congregations of Philadelphia, and the congregations of Milton and Ulster, under the care of General Synod, and the liberty is hereby given them to place themselves under the care of the Second Presbytery of Philadelphia, and that Presbytery is hereby, upon their application, authorized to receive them.”
It will thus be seen that the suspending resolutions of the Presbytery were promptly met by the exscinding resolutions of the Synod, by which the Presbytery was put without the pale of Synodical communion, and its churches dissolved. We say its churches dissolved; for it will be observed that no provision was made for them as such, but only for such officers and members thereof, as might not identify themselves with the alleged secession of the Philadelphia Presbytery. Thus, without notice, without trial, without cause shown, and, indeed, without offence, the Fifth Congregation is literally blotted out, and its rights and franchises forfeited. It is true that the defendants admit that they supported the action of the Presbytery, as taken on the 12th of June 1868, but, at the same time, they deny that they refused proper obedience to the Reformed Synod; on the contrary, they allege that they always have been and are now in due subordination to the authority of that body. These allegations we must assume as true, nothing having been shown to falsify them, and it will certainly not be pretended by any one acquainted with the Presbyterian polity, that these persons could be unchurched by an arbitrary decree of the Synod, without notice or trial, even supposing the admitted act to have been contumacious and worthy of censure. It follows, therefore, that the defendants, so far as appears from the records of this case, are members in full and regular standing in the Reformed Church, and as such are entitled to all the rights, and are amenable to the lawful rules and regulations of the General Synod, whatever may be 'the legal status of the body of which they are corporator’s. Then, as to the congregation in its general and corporate capacity, nothing has been shown to indicate that it does not adhere in spirit and letter to the “system of religious principles declared and exhibited by the Reformed Presbyterian Synod of North America.” As a congregation, it was guilty of no insubordination.
It is true, it was represented in the Presbytery that passed the offensive resolutions, but over its representatives it had neither *416power nor control, they being amenable to the Presbytery and Synod alone. It is not to be forgotten that a Presbyterian congregation does not select its delegates to the higher courts of the church pro re nata. The pastor is not strictly the representative of his charge, except in so far as he may judge it proper so to act, for he is not a Presbyter by virtue of his office as pastor of a particular charge, but by virtue of his ordination to the gospel ministry ; he is as much entitled to his seat in the Presbytery, without having a charge, as when he has one.
So, the lay representative, who must be an elder, is selected by the session. But as this session, an inferior church judicatory, is composed of elders, elected for life or during good behavior, it follows that the congregation has no voice in the selection of such representative, and that he may or may not, according to circumstances, represent the sentiment of the church. Obviously, therefore, the congregation is powerless and passive in the hands of its church courts, and cannot be justly charged with the acts of its delegates in either the Presbytery or Synod, because in these bodies alone resides the power to call such representatives to an account for any unlawful or contumacious acts, which they may commit in their representative capacity.
None knew these things better than the plaintiffs themselves, and it was doubtless in view of this that the majority of the congregation was charged in the eighth paragraph of the bill with favoring the resolutions offered by Mr. McMunn, at a congregational meeting on the 3d day of January 1870, which favored a union with the General Assembly of the Presbyterian Church. But the facts are that those resolutions were, at that meeting, referred to the session, and that body, after holding them until the 11th of January 1871, reported an indefinite postponement. This action then, so far from supporting the charge of the plaintiffs, meant, if anything, that the Fifth Congregation was not yet prepared to sever its connection with the Reformed Church. Again, by the organic law of the Reformed Presbyterian Church, Dr. McAuley continues to be the pastor, and Messrs. Dittie, McMunn and McKeever continue to be members of the session of the Fifth Church. It is not denied that they were duly elected and ordained. If they continue not as such, where is the warrant of their deposition ? Will any one pretend to say that the excision of the Philadelphia Presbytery could of itself work the deposition of officers who had, previously to that time, been solemnly called and set apart to their several positions under the sanction of laws .and ordinances much more ancient and venerable than the Synod itself? Unless, therefore, the congregation of the Fifth Church was legally dissolved, its organization remains intact. We have already shown that there was no cause sufficient to produce such an effect. That the decree of the Synod which sought to accom*417plish this result was unlawful and revolutionary, will the more fully appear upon consideration of its legitimate powers. These are of two kinds, legislative and judicial. Under the first, it might have dissolved the Presbytery of Philadelphia and assigned its churches to some other existing Presbytery or to such new one as it might choose to erect. Under the second of these powers, it might,, for proper cause and in due form, depose any of its presbyters or dissolve any of its churches and re-organize them. We may concede that the first, in the case mentioned, might be exercised arbitrarily, for that involves but a matter of church polity which, from its very nature, must rest largely in the discretion of the superior court; but the exercise of the second in such manner, involving, as it necessarily must, important civil rights, cannot be tolerated. Had the synodical decree, which we are asked to enforce, been founded upon some semblance of legal process, it might have been sustained, but as it is wholly without such foundation,- it must be regarded as nugatory. As has been well observed by Gibson, O. J., in the case of Commonwealth v. Green, 4 Whart. 601, “ a judicial sentence without notice or hearing, is contrary to the cardinal principles of natural justice, and consequently void.”
If, on the other hand, we treat this decree as a legislative act, it is open to two objections : first, if, as is contended, it operates to forfeit the property and franchises of the defendants, it partakes of the nature of'a judicial sentence, and is for that reason inoperative ; second, as this congregation was part of a homogeneous body, the act of excision was ultra vires. If such power resides in the Synod, it has not been shown to us. So far as we can discover, that body has no more power-to exscind a church than the Pennsylvania legislature has to exscind a county. The case has no points of similarity to that of the Commonwealth v. Green, for there the plan of union was treated as a merely temporary arrangement. Says Gibson, C. J.: “ It was obviously a missionary arrangement from the first, and they who built up Presbyteries and Synods on the basis of it, have no reason to expect that their structures would survive it, or that Congregationalists might by force of it gain a foothold in the Presbyterian Church in spite of presbyterial discipline. They embraced it with all its defeasible properties plainly put before them; and the power which constituted it might fairly repeal it, and dissolve the bodies that had grown out of it, whenever the good of the church should seem to require it.”
Thus the union spoken of was a compact between bodies differing essentially- in their ideas of church government and doctrine, and was formed for the occasion only, and designed to serve but for the particular purposes of its creation. When the churches were weak and. *418widely scattered over a new and thinly-settled territory, there was a prime necessity moving to a union of action, without regard to the minor ideas of church polity and doctrine; but when this necessity disappeared, in consequence of the growing strength of the several organizations — when each acquired power ought to be self-supporting, and to feel that it was able to fulfil its mission, and promulgate its own peculiar ideas, Avithout extraneous help— then the dissolution of the original compact followed as a necessary consequence. The case in hand presents a totally different aspect. The Fifth Church was erected under no such temporary arrangement, but as an integral part of the general organization; it was an inseparable constituent of the ecclesiastical body; it had a direct, inherent and organic interest in that body, and it Avas designed to be for ever a part of it. It might, indeed, forfeit that right, but that forfeiture must be made to appear by a regular judicial decree; no mere legislative act could produce such a result. Then let us recur to the suspending resolution of the Presbytery, and consider its effect. We may concede, for the sake of the argument, that the Fifth Church assented to that resolution, and was involved in its consequences. That act did not operate to sever the connection of either of these bodies from, the general organization; neither was it intended so to do. “ Suspension ” is “temporary” cessation; delay; intermission; stay: Worcester’s Dictionary. It but intermitted the relations of the Presbytery and Church with the Synod, but it worked no dissolution of the organic connection. It but placed these bodies within the disciplinary and corrective power of the superior court, and had it exercised its constitutional poAvers in this direction, the difficulty would have been settled within the church, or the rebellious bodies AA'ould have been obliged to place themselves in such a pqsition as would have entitled them to no redress from the civil courts.
But passing this, we may proceed one step further, and analyze the synodical decree itself, admitting, at the same time, its efficiency for the purposes of argument. It will be observed that it, in terms, does not import a dissolution of either the Presbytery or its churches, but simply puts them out of the jurisdiction of the General Synod, and provides only for those officers and members of the excluded churches, who might not identify themselves with the alleged act of secession.
It professes to treat the presbyterial resolution as an act or proposition of secession, and as such accepts and acts upon it. Looking at the matter in this light, it amounts to a proposition on the one part to dissolve the compact of union, and an acceptance thereof on the other. If we are not correct in this, then the question recurs, why did the Synod not make provision for the churches wfithin the bounds of the Philadelphia Presbytery ? As Ave have already shown, these churches, as ecclesiastical organiza*419tions, were left intact; pastors, elders and members maintain tbeir original status, and the congregations with which they are connected have been convicted of no act of insubordination which could justly subject them to the reprehension of the Synod. If it be said, the Fifth Church assented to the contumacious action of the Presbytery, the question occurs, when and how did it so assent ? Was it before or after the passage of the exscinding resolution ? If before, in what did that act consist ? What charges might the Synod have tabled against it ? That its presbyters had voted in Presbytery for the offensive resolutions ? The answer to such a charge, by the congregation, would have been: “For the conduct of these men in that court the church was not answerable; it had no power over them; they were within your jurisdiction, and if they, as presbyters, offended, you are the power to whom they must account. The congregation, as such, has but one constitutional method by which it can express itself, and that is by congregational meetings regularly called; if there be such an expression, let it be shown, but if not, your charges are groundless and impertinent.” If, however, this assent was subsequent to the Synodical action, then it resulted'from that action, for, by it, the Fifth Church was shut out from SynodicaLcommunion, and nothing was left for it but to adhere to its original Presbyterial connection. Certain it is, had this congregation applied for admission to any of the Presbyteries that adhered to the jurisdiction of Synod, it would not have been received, for the decree had provided, not for this organization, but for a new one, to be formed from those members who might secede from it. All this, however, amounts to nothing, as the Synod did not stop to ascertain whether the individual churches assented to or dissented from the Presbyterial action, but proceeded at once with the work of elision, looking to naught beyond the Presbyterial protest. The secret motives which prompted this alacrity to dissolve this ancient bond of union are not for us to explore, but the manner of its doing obliges us to regard the act as, in its legal bearings, similar to the decree of the General Assembly of the Presbyterian Church, made in 1837, exscinding the four synods.
In that case the sentence of excision was treated as an ordinance of dissolution, which left the several congregations free to attach themselves to either of the resulting organizations, or to remain independent, as might seem to them best: Presbyterian Congregation v. Johnston, 1 W. & S. 9. Chief Justice Gibson, who delivered the opinion of the court in the above-named case, after stating that no particular Presbyterial connection had been prescribed by the founders of the church or by its charter, observes: “ And if such connection had been prescribed, there has been no adhesion to a connection essentially different, and the breaking up of the original Presbyterian Confederation has released this con*420gregation from the duty of adhering to any particular part in exclusion of another.” The congregation, referred to in this opinion, by its own act, had withdrawn itself from the Presbytery of Carlisle, to which it had been for many years attached, and, for the time, assumed an independency. We see, however, though the act of secession was of its own motion, yet it was therein justified, because of the exscinding act of the General Assembly, though it was in connection with neither of the exscinded synods. This doctrine was approved in the case of the Lutheran Congregation v. St. Michael’s Church, 12 Wright 20; and so we must take it as the settled law of Pennsylvania. Giving, then, the decree of excision of the Reformed Synod its most efficient latitude, it amounts to but a dissolution of the original compact of union, which leaves the several churches free to seek their own connections, or to arrange themselves in such aggregations as to them may seem meet, provided they do not radically depart from the faith or doctrines under which they were organized.
The decree of Nisi Prius is reversed, and the bill of the plaintiffs is dismissed at costs of plaintiffs.
Chief Justice Agnew and Mr. Justice Shabswood dissented.